Per Curiam.
On motion, a judgment which was entered nunc pro tunc against relator in the Wayne circuit court was set aside by this court on February 26, 1896. A motion is now made to modify this order, and to allow the judgment to stand as of the date it was actually entered.
The claim is made that, unless this be allowed, the plaintiff in the case will lose his interest on the judgment from the date of the verdict to the time of the entry of the judgment. We see no difficulty in the saving of the interest in the entry of, a new judgment.
The motion must be denied.